Citation Nr: 1216229	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-40 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating for hepatitis C, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to February 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that increased the Veteran's hepatitis C rating to 40 percent.  The Veteran perfected an appeal as to the rating assigned.  

In September 2011, a video conference hearing before the undersigned Veterans Law Judge was held at the RO. A transcript of that hearing is of record. 

In January 2012, the Board remanded the Veteran's claim for additional evidentiary development.  The requisite development has occurred and the Board will now proceed with adjudicating the Veteran's appeal on the merits.

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran has occasional vomiting, daily fatigue, and constantly fluctuating body weight, but there is no evidence of substantial weight loss, no other evidence of malnutrition associated with hepatitis C, and no report of incapacitating episodes having a total duration of at least six weeks during the past twelve-month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a letter dated in August 2009, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a higher hepatitis C rating.  He was also notified as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, including observations as to what manner the Veteran's disability has worsened.  The letter also advised the Veteran that disability ratings are based upon the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition on employment; thereby notifying him that evidence is needed demonstrating the level of disability and the effect that the disability has on his employment.  The notice letter also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  In addition, the August 2009 letter advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.  The Veteran's claim was last readjudicated in March 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports, as well as several lay statements.  The RO did attempt to obtain records from the Social Security Administration (SSA); however, that agency reported in May 2010 that no records were available because they were destroyed.  Thus, further attempts to obtain records from the SSA would be futile and are, therefore, unnecessary.  The Veteran was also afforded a Board videoconference hearing in September 2011, a transcript of which is in the claims folder and was reviewed by the Board. 
 
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for his scheduled VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

The Veteran filed his claim for an increased evaluation for hepatitis C in July 2009.  In September 2009, the RO assigned a 40 percent rating, effective July 22, 2009, the date of the claim.  The Veteran perfected an appeal of the rating assigned.  

The Veteran's hepatitis C has been rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354.  Again, he is in receipt of a 40 percent rating throughout the course of this appeal.  For an increase to 60 percent, the evidence must show daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 (2011). 

Following the rating criteria, Note (1) directs to evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Note (2) provides that, for purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.  

The regulations define "substantial weight loss" as a weight loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer. "Minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. "Baseline weight" is defined as the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2011). 

Turning to the evidence, the Veteran's claim for an increased rating was received by VA on July 22, 2009.  An August 2008 report makes no mention of fatigue, nausea or the like, and does not record the Veteran's weight.  It is largely treatment related to lung cancer, chest wall pain, and insomnia.  In a September 2008 note, his weight is recorded as 147 pounds.  In October 2008, the Veteran weighed in at 150 pounds, showing a weight gain of three pounds.  

In January 2009, the Veteran denied fever, anorexia, abdominal distress, nausea, vomiting, weight loss, diarrhea or jaundice.  Several months later, in May 2009, occasional vomiting and pain was reported, and the note suggests that at that time renal cell cancer was being considered as the cause.  Also in May 2009, the Veteran weighed 157 pounds, which represents another seven pound weight gain since October 2008.  In July 2009, his weight was noted as 158 pounds.  At that time, he also reported that he had no nausea, vomiting, frequent indigestion or reflux, abdominal pain, diarrhea, constipation, hematochezia, or melena.  He was noted as well-developed, well-nourished and in no distress.

The August 2009 VA examiner reported that the Veteran has symptoms of moderate fatigue and malaise, with anorexia and generalized arthralgia.  The examiner also reported that the Veteran has moderate right upper quadrant pain, but not sufficient to cause him to go on bedrest.  The Veteran described feeling worn out all of the time and unable to perform enough to do work and almost unable to perform anything around the house.  At this time, the Veteran weighed 153 pounds, five pounds lighter than in July 2009.  The examiner reported that there was no evidence of muscular wasting, and no skin spots or hemangiomata.  Physical examination also revealed tenderness in the right upper quadrant, with palpable and tender edge of the liver, but no enlarged abdominal organs.  Liver function studies were reported as within normal limits.

September 2009 outpatient records show a weight of 150 pounds, a further three pound weight loss.  However, another September 2009 outpatient note shows the Veteran's weight as 159.4 pounds, which would reflect a weight gain.  One month later, in October 2009, the again Veteran weighed 159.4.  In November 2009, his weight rose to 162 pounds, falling again to 159 pounds in early December of that year, and to 155 pounds by late December.  Also in December 2009, the Veteran reported no nausea, vomiting, frequent indigestion or reflux symptoms, abdominal pain, diarrhea, constipation, hematochezia, or melena.

February 2010 records show the Veteran's weight as 159 pounds.  In March 2010, the Veteran denied fatigue, tiredness, weight loss, poor appetite, abdominal pain, and diarrhea.  He was reported as 154.8 pounds and 156 pounds in early March 2010.  By May 2010, the Veteran was reported to weigh 148 pounds, reflective of a six to eight pound weight loss since March, but by the end of the month, he had gained several pounds, weighing in at 153.2 pounds.  In June and July 2010, he weighed 154 pounds and 155 pounds, respectively.  By September 2010, his weight was down to 149 pounds, yet he continued to report no nausea or vomiting, no change in appetite or weight, and no malaise or fatigue.  The following month, his weight again rose to 163.8 pounds.  In November and December 2010, the Veteran's weight was recorded as 159.4 pounds and 158.4 pounds, respectively.

In 2011, the Veteran's weight was reported in similar ranges, although falling slightly.  January 2011 - 151.2 pounds; March 2011 - 153.2 pounds; April 
2011 - 148.6 pounds; May 2011 - 148.4 pounds; June 2011 - 145.4 pounds; October 2011 - 147.6 pounds; and November 2011 - 150.2 pounds.  In June and July 2011, the Veteran reported experiencing fatigue and lack of appetite.  Pain increased toward the end of the year, although August and October 2011 treatment notes show that this pain was related to the Veteran's cancer.  He was receiving treatment by this time for renal cancer.  At the time of his September 2011 Board Videoconference hearing, the Veteran reported that he had lost fifteen pounds in the prior six months, that he had no energy, and that he experienced vomiting every two to three days.  He reported that he had no appetite most of the time, and he also reported right side abdominal pain.  The Veteran submitted private treatment records at the time of the hearing, which further reflect the Veteran's condition during the course of the appeal.  These private hospital records reflect a weight of 141 pounds in September 2011, and document the Veteran's report of fatigue and malaise, but no vomiting or nausea.  The reports of weight throughout 2011 are largely consistent with those reported in the VA treatment records, ranging from 141 pounds to 150 pounds, with occasional reports of vomiting.

January 2012 VA outpatient notes show the Veteran's weight to be 150 pounds and also document the Veteran's weight and appetite as stable.  Again, his pain is associated with oncology complaints. 

The February 2012 VA examiner confirmed that the Veteran does have hepatitis C, as well as liver hematomachrosis.  There are no other noted liver disorders, and the examiner noted that continuous medication was not necessary for control of the Veteran's liver condition.  The Veteran did report the following, which were noted as signs of chronic liver disease:  daily fatigue, daily malaise, daily anorexia, intermittent nausea, intermittent vomiting, and weight loss.  The examiner identified the Veteran's baseline weight as 160 pounds, and noted the current weight as 151.  As to other indicators of malnutrition, the examiner clearly documented these as due to the Veteran's metastatic renal cancer, which is not a service connected condition, and is not shown as related to the Veteran's hepatitis C.  As to incapacitating episodes, the Veteran has had them, but the duration is noted as less than one week in the past twelve months.  No symptoms of liver cirrhosis were noted.  The examiner also noted that the Veteran's 2 cm lesion on the liver was unchanged during the course of this appeal.  Finally, the examiner confirmed that the Veteran's liver condition does not impact his ability to work.

While the evidence of record shows occasional reports of vomiting and now daily fatigue, with constant fluctuation in body weight throughout the course of the Veteran's appeal, there evidence does not show substantial weight loss as defined by 38 C.F.R. § 4.112.  The Veteran's baseline weight was defined as 160 pounds and at no point during the course of this appeal did the Veteran's weight reflect a loss of greater than 20 percent (32 pounds).  Further, there exists no evidence of incapacitating episodes of symptoms having a total duration of at least six weeks during the past twelve-month period.  As to other symptoms of malnutrition, the medical evidence establishes that any such symptoms are associated with the Veteran's diagnosis and treatment for metastatic renal cancer, and not due to the service-connected hepatitis C.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is to be avoided).  Accordingly, the currently assigned 40 percent rating under Diagnostic Code 7354 is appropriate throughout the entire course of the Veteran's appeal.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hepatitis C.  Thus, the Board finds that the preponderance of the evidence is against the claim for an increased rating for hepatitis C.

The Board has also considered whether the Veteran's hepatitis C presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted in this case. 



ORDER

Entitlement to disability rating in excess of 40 percent for hepatitis C is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


